Name: Commission Regulation (EC) No 1166/95 of 23 May 1995 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 1035/95
 Type: Regulation
 Subject Matter: trade policy;  animal product;  marketing;  prices
 Date Published: nan

 24. 5. 95 EN Official Journal of the European Communities No L 117/ 19 COMMISSION REGULATION (EC) No 1166/95 of 23 May 1995 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 1035/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), and in particular Article 7 (3) thereof, Whereas tenders have been invited for certain quantities of beef fixed by Commission Regulation (EC) No 1035/95 0 ; Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), as last amended by Regulation (EEC) No 1759/93 the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The minimum selling prices for beef for the invitation to tender held in accordance with Regulation (EC) No 1035/95 for which the time limit for the submission of tenders was 17 May 1995 are as set out in the Annex hereto. Article 2 The Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28. 6. 1968 , p. 24. (2) OJ No L 45, 1 . 3 . 1995, p. 2. (3) OJ No L 105, 9. 5. 1 995, p. 26. (4) OJ No L 251 , 5. 10 . 1979, p. 12. H OJ No L 161 , 2. 7. 1993, p. 59. No L 117/20 I EN I Official Journal of the European Communities 24. 5. 95 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO  LIITE  BILAGA Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro JÃ ¤senvaltio Medlemsstat Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Tuotteet Produkter Precio mÃ ­nimo expresado en ecus por tonelada Mindstepriser i ECU/ton Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Minimum prices expressed in ECU per tonne Prix minimaux exprimÃ ©s en ecus par tonne Prezzi minimi espressi in ecu per tonnellata Minimumprijzen uitgedrukt in ecu per ton PreÃ §o mÃ ­nimo expresso em ecus por tonelada VÃ ¤himmÃ ¤ishinnat ecuina tonnia kohden ilmaistuna Minimipriser i ecu per ton DANEMARK  Tyksteg 2 925  Klump med kappe 2 925  Skank og muskel   YderlÃ ¥r med lÃ ¥rtunge   Ãvrigt kÃ ¸d af forfjerdinger   MÃ ¸rbrad med bimÃ ¸rbrad 8 536 IRELAND  Striploins 5 981  Insides 3 189  Outsides 3 320  Knuckles 2 924  Cube Rolls 4 947  Shin and shanks 2 285  Intervention striploin 6 432  Intervention thick flank 3 003  Intervention forequarter 2 397 &lt; UNITED KINGDOM  Fillet 10 706  Striploin 5 799  Rump 5 930  Intervention fillet 9 963  Intervention striploin 6 031 ITALIA  Filetto 8 131  Rostbeef   Collo sottospalla 2 050  Scamone 2 656  Fesa esterna 2 400  Fesa interna 3 100  Girello 4 100  Noce 3 000  Geretto pesce 2 050  Pancia 1 800  Sottospalla 1 800  Collo 1 800 DANMARK  Bagfjerdinger af : kategori A/C, klasse R og O